Citation Nr: 9920637	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-32 818A	)	DATE 
	)
 	)


THE ISSUE

Whether a July 1997 decision of the Board of Veterans' 
Appeals denying basic eligibility for VA benefits on the 
basis of the veteran's character of discharge should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on a motion by the veteran received in March 1999 
alleging clear and unmistakable error in a July 1997 Board 
decision.


FINDINGS OF FACT

1.  In July 1997, the Board issued a decision in which it 
concluded that the character of the veteran's discharge was a 
bar to VA benefits.

2.  The Board's decision of July 1997 was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions extant at the 
time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The Board's July 1997 decision was not clearly and 
unmistakably erroneous as to a failure to refer to or cite 38 
C.F.R. § 3.12(e).  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1403(a) (1999).

2.  The Board's July 1997 decision was not clearly and 
unmistakably erroneous as to alleged misapplication of 38 
C.F.R. § 3.12(c)(6)(i) and (ii) .  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. § 20.1403(a) and (d) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of case

The pertinent facts in this case are as follows:  The veteran 
served on active duty in the United States Army from 
September 1967 to February 1971.  He was born on August [redacted], 
1949, and was 18 years old when he enlisted.  His military 
service included a war-time tour of duty in Vietnam from 
March 1968 to March 1969.  For such service, he was awarded a 
number of medals - the National Defense Service Medal, the 
Bronze Star Medal, the Vietnam Service Medal with one Bronze 
Service Star, the Vietnam Campaign Medal with "1960" 
Device, the Vietnam Gallantry Cross with Palm Leaf, and the 
Combat Infantryman Badge.  The Bronze Star Medal was awarded 
for outstanding meritorious service in connection with 
military operations against a hostile force in the Republic 
of Vietnam.  The citation notes that, "[the veteran's] 
loyalty, diligence and devotion to duty were in keeping with 
the highest traditions of the military service and reflect 
great credit upon himself and the United States Army."

The veteran's service medical records disclosed treatment for 
a variety of complaints including, anxiety (November 1967), 
for which he was diagnosed with gastritis due to anxiety and 
prescribed Librium; inability to sleep for the past five 
nights (October 1969), for which he was diagnosed with 
insomnia; and, further trouble falling asleep (March 1970), 
for he was again prescribed Librium.  On separation 
examination in January 1971, the veteran gave a history of 
frequent trouble sleeping, frequent or terrifying nightmares 
and depression or excessive worry.  He also reported that he 
had attempted suicide.  He denied any drug or narcotic habit 
and excessive drinking.  However, on the psychiatric 
evaluation there were no abnormalities and the examination 
was deemed to be normal.

In February 1971, the veteran was discharged from the service 
under other than honorable conditions.  His Department of 
Defense (DD) form 214 indicated that he had been absent 
without leave (AWOL) for 392 days during 1969 and 1970, 
including one continuous period of 190 days.  It was further 
indicated that he was convicted by a special court martial of 
unauthorized absence.

In a June 1971 administrative decision, the RO in Los 
Angeles, California determined that the veteran's discharge 
for his period of service from September 1967 to February 
1971 was under dishonorable conditions and, as such, was a 
bar to VA benefits.

However, in May 1976, the veteran was issued a clemency 
discharge pursuant to Presidential Proclamation 4313.  The 
proclamation established a clemency program for those who had 
undesirable discharges due to absence-related offenses.  
Thereafter, the Army Discharge Review Board awarded the 
veteran an upgraded discharge, i.e., general discharge under 
honorable conditions, in February 1977.  The discharge 
upgrade was subsequently affirmed by the Army Discharge 
Review Board in May 1978 pursuant to 10 U.S.C. § 1553.

In an October 1980 administrative decision, issued pursuant 
to Public Law 95-126, which required reconsideration by VA of 
claims denied on the basis of character of discharge, the RO 
in San Diego, California determined that notwithstanding the 
Army Discharge Review Board's decision to upgrade the 
veteran's discharge to "under honorable condition," his 
military service for VA purposes was nevertheless considered 
dishonorable, precluding eligibility for VA benefits.

Following the VA's October 1980 administrative decision, the 
record reflects that the veteran filed an application to the 
Board for Correction of Military Records in August 1981 to 
have his military record corrected pursuant to the authority 
granted to such a board under 10 U.S.C. § 1552.  His 
application form discloses that he filed the application in 
order to remove VA's bar to benefits.  However, in January 
1982 he was notified by the Board for Correction of Military 
Records that his request to change his discharge could not be 
implemented because it was not within the scope of the Board 
for Correction of Military Records to correct his records for 
purposes of applying for, or receiving, VA benefits.  As a 
result, he was informed that his application was returned to 
file without further action contemplated on the merits, and 
without prejudice to further appeal when and if he so 
desired.  The evidence in the claims file does not reflect 
that any further action was taken by the veteran regarding 
his application.

In August 1981 and January 1982 written statements, the 
veteran stated that he enlisted in the military at the age of 
18 with a high school education.  At that time, he stated 
that he was told that he could not enlist for two years and 
had to enlist for three, which he later found was untrue.  He 
also stated that he was told he would be an administrative 
clerk because of his typing experience in high school.  
However, he was subsequently placed in the infantry and sent 
to Vietnam.  While in Vietnam, he was in constant contact 
with the enemy and provided with drugs by his fellow 
soldiers.  He became dependent upon these drugs, including 
heroin, to escape the fear of combat. Upon his return from 
Vietnam, the veteran stated that he was treated like "dirt" 
by his superiors, addicted to drugs and in a state of 
confusion.  He also stated that he "couldn't cope with Army 
Life, anymore, and started going A.W.O.L. to forget the past, 
which I still can't forget.  I was a model soldier in Viet 
Nam, as my record and decorations prove."  The veteran 
further stated that his mother almost had a nervous breakdown 
because his brother, who was sent to Vietnam upon his return 
home, was shot three times during an ambush.

The veteran's private medical records indicated treatment for 
a psychiatric disability, diagnosed as post traumatic stress 
disorder (PTSD), beginning in 1992.  His medical history 
noted in those records disclosed that he had a difficult 
childhood, including being raised by alcoholic parents, being 
sexually molested and running away from home.

In a May 1994 written statement, the veteran described 
various traumatic incidents that had occurred during his 
service in Vietnam, including being ordered to shoot a 
wounded Viet Cong, and upon refusal, having to watch as his 
superior shoot the Viet Cong in the head; being shot at and 
receiving no help from his squad; aiding a wounded superior 
who had been shot in the chin while pinned down in a rice 
paddy; having friends die in his arms; placing dead solders 
in body bags; and, being transported in a plane with 
amputees.
Based on these facts, the Board concluded in its July 1997 
decision that the veteran's character of discharge from 
service was a bar to VA benefits under 38 U.S.C.A. § 5303(a) 
and 38 C.F.R. § 3.12.

Initially, the Board set forth the applicable law and VA 
regulations germane to the facts in this case:  38 U.S.C.A. 
§ 5303(a) provides that the discharge of any person from the 
Armed Forces on the basis of an absence without authority 
from active duty for a continuous period of at least 180 days 
if such person was discharged under conditions other than 
honorable, unless such person demonstrates to the 
satisfaction of the VA Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence, 
shall bar all rights of such person under laws administered 
by the Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553.  See also 38 C.F.R. 
§ 3.12(c)(6).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  The existence of a valid legal defense that 
would have precluded conviction for absence without leave is 
also a factor to be used in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. 
§ 3.12(c)(6)(i-iii).
However, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b); 
38 C.F.R. §§ 3.12(b) and 3.354 (defining insanity for 
purposes of determining cause of discharge from service).

An honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed by 38 C.F.R. § 3.12(c): (1)  The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974, or (2)  the Department of Defense's Special Discharge 
Review Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. § 3.12(h).

Applying the above-cited authority under 38 C.F.R. § 3.12(h), 
the Board noted in its decision of July 1997 that the 
veteran's upgraded discharge by the Army Discharge Review 
Board did not remove a bar to benefits imposed by 38 C.F.R. § 
3.12(c).  Hence, as there was no evidence to establish that 
the veteran was insane at the time of the events in question, 
the Board stated, in essence, that the case boiled down to 
determining whether there were compelling circumstances to 
warrant his prolonged unauthorized absence under 38 C.F.R. 
§ 3.12(c)(6)(i-iii).

Based on the analytical framework set forth above, the Board 
provided reasons and bases why there were no compelling 
circumstances justifying the veteran's AWOL periods to 
warrant finding his period of service to be honorable for VA 
purposes:

The [veteran] has related difficulty he 
experienced adjusting to stateside 
military service following his period of 
service in Vietnam, service which the 
Board finds was "of such quality and 
length that it can be characterized as 
honest, faithful and meritorious and of 
benefit to the Nation," particularly in 
light of [his] award of the Bronze Star 
Medal.  38 C.F.R. § 3.12(c)(6)(i) (1996).  
His combat service certainly would have 
exposed him to some hardship and/or 
suffering during overseas service.  
However, the objective evidence of 
record, contemporaneous with the 
[veteran's] return from overseas duty 
fails to document the presence of any 
circumstances which support his 
assertions regarding drug dependence, 
difficulty with superiors, or an 
inability to fulfill his duties as 
assigned due to being in a "state of 
confusion."  There are no records of 
hospitalization or counseling reports to 
confirm treatment for any psychiatric 
symptomatology or substance abuse either 
upon return from overseas or during the 
time periods in which [he] was absent 
from his unit.  In fact, the first 
evidence of record to suggest either the 
presence of a psychiatric disorder or 
substance abuse was in 1992, many years 
after service discharge, and there is no 
indication within these records to 
establish the presence of an acquired 
psychiatric disorder or a substance abuse 
disorder in 1970 or 1971.

Although the [veteran's] honest, faithful 
and meritorious combat service, viewed in 
terms of his age, cultural background, 
educational level and judgmental maturity 
have [sic] been carefully considered, in 
light of the totality of the evidence of 
record, the Board cannot conclude that 
there were compelling circumstances 
present upon his return from overseas 
which were of such severity as to force 
the [veteran] into leaving his unit and 
thereby warrant his prolonged periods of 
unauthorized absence.
Moving party's allegations of clear and unmistakable error

The veteran's March 1999 motion for revision of the Board's 
decision of July 1997 based on clear and unmistakable error 
under 38 U.S.C.A. § 7111 (West Supp. 1999) is premised on the 
following arguments:

[Argument #1] Whether the Board decision 
of 7/21/97 contained clear and 
unmistakable error, when it failed to 
allow the veteran the benefit of 38 
C.F.R. § 3.12(e).

[Argument #2] Whether the Board decision 
of 7/21/97 contained clear and 
unmistakable error, when it misapplied 38 
C.F.R. § 3.12(c)(6)(i) and (ii).

The veteran argued that although the correct facts were 
before the Board when it issued its decision in July 1997, 
the Board nevertheless "ignored and misapplied" the 
controlling regulations cited above.

Regarding the first argument, the veteran argued that the 
Board simply failed to refer to or cite 38 C.F.R. § 3.12(e) 
which provides, in pertinent part, that an honorable 
discharge or discharge under honorable conditions issued 
through a board of correction of records established under 
the authority of 10 U.S.C. § 1552 is final and conclusive on 
VA and that such a discharge correction sets aside any prior 
bar to benefits imposed by paragraphs (c) and (d) of 38 
C.F.R. § 3.12.  The veteran argued that the aforementioned 
section (e) of 38 C.F.R. § 3.12 "clearly and unambiguously" 
required the Board to set aside the October 1980 
administrative decision in light of the veteran's upgraded 
discharge.

Regarding the second argument, the veteran argued, in 
essence, that the Board committed error when it failed to 
give proper weight and consideration to the underlying reason 
for the veteran's unauthorized absences in accord with 38 
C.F.R. § 3.12(c)(6)(i) and (ii).  Arguing that other than 
mere recitation of the facts by the Board, the veteran 
asserted that the Board failed to carefully and 
sympathetically consider all the factors that influenced why 
he went AWOL from his point of view.  Specifically, he argued 
that from his point of view, such factors as his age and 
maturity when he committed the offenses, his problems with 
drugs and alcohol during and after service as a result of his 
combat experiences in Vietnam, and his subsequent development 
of PTSD, a psychiatric disorder that he believes is the 
result of his wartime service, warranted more careful 
consideration by the Board under sections 3.12(c)(6)(i) and 
(ii).  In addition, the veteran pointed to the Board's 
finding that there was "no objective evidence" to document 
the presence of any circumstances which supported his 
assertions regarding drug dependence as a key factor to 
explain why he went AWOL.  He argued that the regulations did 
not mandate an objective standard of proof, and hence, 
because the regulation referred to considering the veteran's 
situation from his point of view, it was improper for the 
Board to state that objective evidence was not shown to 
explain the drug dependence factor.  In essence, the veteran 
argued that by overlooking and/or giving cursory review of 
the particular facts in this case, the Board failed to adhere 
to the meaning and spirit of the law.

Analysis

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Ibid.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  Ibid.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims has defined for claims of clear and unmistakable error 
in rating decisions.  See Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994). Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also 
Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. Brown, 
10 Vet. App. 166 (1997).

Addressing the merits of the veteran's motion, the Board 
concludes that application of the law to the facts in this 
case is against a finding that clear and unmistakable error 
was committed by the Board in its July 1997 decision.  In 
this case, it is not claimed by the veteran or shown by the 
evidence that the factual record before the Board in July 
1997 was incomplete or incorrect.  Hence, although not 
alleged, the veteran's motion for clear and unmistakable 
error is not sustainable on the grounds that the correct 
facts, as known at that time, were not before the Board.  38 
C.F.R. § 20.1403(a).  The veteran's motion is premised mainly 
on the assertion that the regulatory provisions extant at the 
time were incorrectly applied by the Board.  These 
assertions, or arguments as described above in the indented 
paragraphs of the preceding section, will be addressed 
separately below.

Argument #1:  This argument is without merit for purposes of 
the veteran's motion for clear and unmistakable error.  As 
detailed above, he asserts that the Board failed to refer to 
or cite 38 C.F.R. § 3.12(e) in its July 1997 decision.  Such 
action was not required by the Board for the simple reason 
that it was totally inapplicable to the facts in this case.  
Section 3.12(e) mandates that an honorable discharge or 
discharge under honorable conditions issued through a board 
of corrections of records established under the authority of 
10 U.S.C. § 1552 is final and conclusive on VA and therefore, 
such a discharge sets aside any prior bar to benefits imposed 
by 38 C.F.R. § 3.12(c) and (d).

As noted above, the veteran received an ungraded discharge to 
honorable status by the Army Discharge Review Board in 
February 1977 following his receipt of a clemency discharge 
given to him by Presidential Proclamation 4313.  His upgraded 
discharge was subsequently affirmed by the same board in May 
1978 under the authority of 10 U.S.C. § 1553.  The veteran 
later applied to the Board for Correction of Military Records 
to have his military records corrected in order to remove 
VA's bar to benefits implemented by its October 1980 
administrative decision, but that board notified him in 
January 1982 that such action could not be taken because it 
was outside its scope of authority to do so.  No further 
action was taken by the Board for Correction of Military 
Records, and the veteran did not appeal that board's refusal 
to act on his request.  Hence, the veteran did not in fact 
ever receive "an honorable discharge or discharge under 
honorable conditions issued through a board of correction of 
records established under the authority of 10 U.S.C. § 1552" 
as set forth under 38 C.F.R. § 3.12(e) (emphasis added).

Claims of former military personnel considered by the Army 
Discharge Review Board and the Board for Correction of 
Military Records are entirely separate causes of action, the 
outcomes of which have different applications when VA makes a 
determination regarding the character of a veteran's 
discharge under 38 C.F.R. § 3.12.  The former board acts 
under the authority given to it by 10 U.S.C. § 1553, while 
the latter acts under the authority of 10 U.S.C. § 1552.  38 
C.F.R. 3.12(h) specifically provides that discharge upgrades 
awarded by review boards pursuant to Presidential 
Proclamation 4313 will not remove a bar to benefits imposed 
by 38 C.F.R. § 3.12(c).

In its decision of July 1997, the Board recognized that the 
veteran first received a clemency discharge under 
Presidential Proclamation 4313, and then an upgraded 
discharge by a discharge review board acting under the 
authority of 10 U.S.C. § 1553, as opposed to a board of 
correction of records acting under the authority of 10 U.S.C. 
§ 1552.  Therefore, the Board properly cited to and applied 
38 C.F.R. § 3.12(h).  As the regulation plainly reads, 
consideration of 38 C.F.R. § 3.12(e) in character of 
discharge cases would only be factually applicable to the 
situation where the veteran-claimant actually received an 
upgraded discharge by action of a board of correction of 
records acting under the authority of 10 U.S.C. § 1552.  
Hence, a failure by the Board to refer to or cite an 
inapplicable section of the law or regulations in a factually 
inapposite case such as this one could not possibly 
constitute "clear and unmistakable error," as that term is 
defined by the regulations and caselaw.  In summary, there 
was no need for the Board to apply 38 C.F.R. § 3.12(e) 
because the veteran did not receive an honorable discharge as 
a result of action by a board of correction of military 
records acting under the authority of 10 U.S.C. § 1552.

Accordingly, the veteran's motion for clear and unmistakable 
error on the grounds that the Board failed to apply 38 C.F.R. 
§ 3.12(e) is denied.

Argument #2:  The veteran's second argument is essentially 
nothing more than an artfully drafted disagreement as to how 
the facts were weighed or evaluated by the Board in its 
decision of July 1997, which, pursuant to regulation, cannot 
form the basis for a valid claim for clear and unmistakable 
error.  38 C.F.R. § 20.1403(d).  As detailed above, the 
veteran asserts the Board committed error when it failed to 
give proper weight and consideration to the underlying 
reasons for his unauthorized absences in accord with 38 
C.F.R. § 3.12(c)(6)(i) and (ii).

Initially, the Board observes that the veteran's argument 
concerning misapplication of section 3.12(c)(6)(i) in the 
July 1997 decision is completely without merit because the 
Board applied this section in a favorable manner to his 
claim.  Although he essentially concedes the point in the 
text of his motion, the July 1997 decision reflects that the 
Board considered his exemplary service in Vietnam and found 
that under the above-cited section, such service was "of 
such quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to the 
Nation."  Hence, a valid claim for clear and unmistakable 
error on grounds of any alleged misapplication of 38 C.F.R. 
§ 3.12(c)(6)(i) must be denied.

However, it is clear from review of the March 1999 motion 
that the main thrust of the veteran's argument concerns 
alleged misapplication of section 3.12(c)(6)(ii).  In support 
of this argument, he relies principally on the theory that 
the aforementioned section mandates that consideration of 
"compelling circumstances" - to warrant a finding that 
prolonged unauthorized absences were legally justified for 
purposes of character of discharge determinations  - be 
viewed from the veteran's point of view or state of mind, 
particularly, in cases where the veteran had combat service.  
Specifically, he argues that from his point of view, such 
factors as his age and maturity when he committed the 
offenses (20 year-old who just returned from harsh combat 
experience in Vietnam), his problems with drugs and alcohol 
during and after service as a result of his combat 
experiences in Vietnam, and his subsequent development of 
PTSD, warranted more careful consideration by the Board under 
section 3.12(c)(6)(ii).  He also alleges clear and 
unmistakable error on the grounds that the Board's finding 
that there was "no objective evidence" to document the 
presence of any circumstances to support his assertions 
regarding drug dependence as a key factor to explain why he 
went AWOL was legally indefensible.  In support of this 
assertion, he points to the above-cited regulation and states 
that because consideration of compelling circumstances have 
to be from the veteran's point of view, the regulation does 
not, in effect, mandate an objective standard of proof.  
Hence, he believes that it was improper for the Board to find 
that objective evidence was not shown to explain the drug 
dependence factor.

As stated above, to the extent that a portion of the 
veteran's arguments concerning misapplication of 38 C.F.R. 
§ 3.12(c)(6)(ii) reflects a disagreement as to how the Board 
weighed or evaluated the facts in this case (at various 
points in his March 1999 motion, he makes reference to the 
signatory Board Member's state of mind or inclinations 
regarding the merits of the veteran's claim), his second 
argument fails to meet the threshold requirements for a valid 
claim of clear and unmistakable error.

Moreover, and more to the point, to the extent that the 
argument reflects an allegation that the Board improperly 
applied section 3.12(c)(6)(ii), the Board finds no merit to 
his motion as well.  A careful read of the aforementioned 
regulation does in fact require the adjudicator to consider 
how the situation appeared to the veteran himself when 
evaluating whether any compelling circumstances justified 
prolonged unauthorized absences.  Further, the regulation 
instructs that the adjudicator must not consider how he or 
she would have reacted in the veteran's situation.  However, 
in the Board's view, these criteria do not equate to what is 
essentially the veteran's belief that he can offer any number 
of "compelling circumstances" without regard to 
establishing an evidentiary basis for same.

While consideration of the "compelling circumstances" cited 
above must be from the veteran's point of view, it must be 
presumed that the veteran must in some manner back up his 
claim with some evidence because the regulation is silent as 
to establishing what kind of proof is needed to successfully 
plead one or more compelling circumstances.  Consideration of 
one or more factors giving rise to the compelling 
circumstances from the veteran's point of view would only 
then apply when a factor was established in a factual sense.  
The Board acknowledges that in the typical case, a veteran's 
"age" is easily ascertained by official documents in the 
file, but since the regulation refers to age in the context 
of more subjective terms like one's "judgmental maturity," 
it is logical to conclude that the regulation intends to 
impart a broad framework from which to judge the case.  
Hence, in the Board's view, section 3.12(c)(6)(ii) can be 
construed to allow the Board to examine the record as a whole 
and determine whether the evidence supports the veteran's 
claim that one or more of these factors excused his 
unauthorized absences.  As a result, some cases may be 
supported by testimonial evidence alone whereas others may 
demand corroborating evidence.

With respect to the above, it should be noted that only in a 
few circumstances does the VA adjudicative system allow a 
veteran to establish a fact based on bare assertions alone, 
see e.g., 38 U.S.C.A. § 1154(b) and caselaw dealing with lost 
service records.  Generally, an alleged fact must be 
supported by independent evidence.

The Board's decision of July 1997 considered the veteran's 
circumstances - age and maturity, problems with drugs, and 
psychiatric impairment - but it found no evidentiary basis in 
the record to show how any of these factors played a 
significant enough role to explain away his prolonged 
unauthorized absences in 1969 and 1970.  In effect, the Board 
did not need to consider these factors from the veteran's 
point of view because the evidence as a whole did not support 
his claim in this regard.  As detailed above, the Board found 
that there were no records of hospitalization or counseling 
reports to confirm treatment for any psychiatric 
symptomatology or substance abuse either upon the veteran's 
return from overseas or during the time periods in which he 
was absent from his unit.  Further, the Board found that 
although the veteran had honest, faithful and meritorious 
combat service, it nevertheless could not conclude that there 
were compelling circumstances present upon his return from 
overseas which were of such severity as to force him into 
leaving his unit and thereby warrant his prolonged periods of 
unauthorized absence, when viewed in terms of his age, 
cultural background, educational level and judgmental 
maturity in light of the totality of the evidence of record.

The veteran's claim that the Board gave only cursory 
treatment of this issue is insufficient to form a valid basis 
to revise the decision on grounds of clear and unmistakable 
error.  If there is no dispute as to the correct facts before 
the Board when it rendered its decision, as is the case here, 
a motion for clear and unmistakable error must fail if there 
is a "plausible" or rational basis for the Board's (1) 
interpretation of VA law pertaining to the veteran's claim 
and (2) the Board's application of that law to the facts 
before it.  See Berger v. Brown, 10 Vet. App. 166 (1997).

Accordingly, the veteran's motion for clear and unmistakable 
error on the grounds that the Board improperly applied 38 
C.F.R. § 3.12(c)(6)(ii) is denied.


ORDER

The veteran's motion alleging clear and unmistakable error in 
the Board's July 1997 decision is denied.


		
	A. BRYANT
Member, Board of Veterans' Appeals

 



